Citation Nr: 0505584	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the left great toe, with partial 
amputation.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle injury with traumatic arthritis.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971, from September 1972 to August 1974, and from 
November 1974 to December 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Chicago, Illinois, Department 
of Veterans Affairs (VA) Regional Office (RO).  A May 1997 
rating decision continued a 10 percent rating for residuals 
of laceration of the left great toe with partial amputation 
and continued a 10 percent rating for right ankle injury with 
traumatic arthritis, and an April 1998 rating decision denied 
entitlement to TDIU.  

Although a September 1998 Board decision increased the rating 
for a right ankle injury with traumatic arthritis to 20 
percent, the claim for a rating in excess of 20 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

After a June 2003 Board decision denied all three claims, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a March 2004 joint 
motion of the parties, the Court in March 2004 vacated the 
June 2003 Board decision and remanded the appeal to the Board 
for readjudication consistent with the joint motion.  

In July 2004, the Board remanded the claims for the RO's 
initial consideration of an additional lay statement and 
several additional medical records that the veteran had 
submitted directly to the Board.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  





REMAND

A remand is necessary to obtain current VA left foot and 
right ankle examinations to determine the current severity of 
the veteran's service-connected residuals of a laceration of 
the left great toe, with partial amputation; the current 
severity of service-connected residuals of a right ankle 
injury with traumatic arthritis; and whether TDIU is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  Reexamination will 
be requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2004); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2004).  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  The last VA examination of the 
veteran's joints took place in May 2001, over three years and 
nine months ago.  A remand is necessary to schedule new VA 
left foot and right ankle examinations for the veteran.  

Since July 2004, the veteran has presented two additional lay 
statements, his own dated August 2004 and a friend's dated 
September 2004, which were not before the Board at the time 
of its June 2003 decision.  As a result, the Board does not 
have the authority to consider this additional evidence 
without the RO's initial consideration of the evidence or the 
veteran's waiver of RO consideration as contrary to 
38 U.S.C.A. § 7104(a).  See Disabled American Veterans(DAV), 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. May 1, 2003).  The veteran has not filed a waiver; 
therefore, the only available course is to remand the case 
for the RO's initial consideration of the additional evidence 
and readjudication of the claims.  



To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:

1.  Contact the appropriate VA medical 
facility(ies) to schedule left foot and 
right ankle examinations for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of a claim.  
38 C.F.R. § 3.655 (2004).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).

The VA foot examiner should take x-rays 
of the left foot, conduct any further 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: a) the effects of 
the service-connected residuals of a 
laceration of the left great toe, with 
partial amputation, upon the veteran's 
ordinary activity, including employment 
as a file clerk, housekeeper, and 
steelworker; b) whether residuals of a 
laceration of the left great toe, with 
partial amputation, could significantly 
limit functional ability during flare-ups 
or when the left foot is used repeatedly 
over a period of time; c) loss of range 
of motion of the left great toe and of 
the left foot portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use of the left foot 
or during flare-ups; d) whether a left 
orthopedic shoe or appliance is required; 
e) whether there is loss of use of the 
left foot; and f) if present in the left 
foot, note arthritis, swelling, muscle 
spasm, disturbed circulation, 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).   

The VA ankle examiner should take x-rays 
of the right ankle, conduct any further 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: a) a full 
description of the effects of the 
veteran's residuals of a right ankle 
injury with traumatic arthritis upon the 
veteran's ordinary activity, including 
employment as a file clerk, housekeeper, 
and steelworker; b) whether residuals of 
a right ankle injury with traumatic 
arthritis could significantly limit 
functional ability during flare-ups or 
when the right ankle is used repeatedly 
over a period of time; c) loss of range 
of motion of the right ankle portrayed in 
terms of the degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and d) if present in 
the right ankle, note crepitation, less 
or more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca, 8 Vet. App. 
at 206.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 10 percent for 
residuals of a laceration of the left 
great toe, with partial amputation, of 
entitlement to a rating in excess of 
20 percent for residuals of a right ankle 
injury with traumatic arthritis, and of 
entitlement to TDIU based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




